Citation Nr: 0001354	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-10 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.

2.  Entitlement to service connection for residuals of a left 
femur fracture.

3.  Entitlement to an increased evaluation for left knee 
strain, currently evaluated as 10 percent disabling.

4.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from August 1974 to August 
1978.

This case was previously before the Board of Veterans' 
Appeals (Board) in November 1997 at which time it was 
remanded to the RO for further development with regard to the 
issues listed on the title page. 

Of record is a July 1998 rating decision in which service 
connection for a left hip disorder was denied.  The appellant 
was notified by communication dated that month.  She has not 
submitted a notice of disagreement with the rating decision.

Also of record is a December 1998 rating decision in which, 
among other things, service connection for endometriosis was 
denied.  Additionally, it was indicated that the veteran had 
not submitted new and material evidence sufficient to reopen 
a claim of service connection for urethral stenosis.  The 
appellant was informed of the determination by communication 
dated in January 1999.  A notice of disagreement with regard 
to these issues is not of record.

The record reveals that, during the pendency of the appeal, 
by rating decision dated in December 1998 a separate 
10 percent evaluation was assigned, effective July 1, 1997, 
for degenerative changes of the left knee.  The 10 percent 
evaluation in effect for left knee strain was confirmed and 
continued.  



FINDINGS OF FACT

1.  The veteran's low back disorder is reasonably associated 
with his period of active service.

2.  There is no competent evidence of the presence of any 
current disability involving the left femur.  

3.  Recent examination showed motion of the left knee from 
zero to 135 degrees with discomfort but without other 
measurable functional impairment.

4.  Recent examination showed only slight medial collateral 
ligament laxity and no evidence of weakened movement, excess 
fatigability, or incoordination.  


CONCLUSIONS OF LAW

1.  The veteran has a chronic low back disability which was 
incurred during her active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

2.  The claim for service connection for residuals of a left 
femur fracture is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The criteria for an evaluation in excess of 10 percent 
for left knee strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-
5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Low Back Disorder

As a preliminary matter, the Board finds that the claim for 
service connection is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When the veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the claim and that no further assistance to the 
veteran is required in order to comply with the provisions of 
38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from a personal injury suffered or a disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§  3.303, 
3.306.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In order to establish service 
connection, the evidence must demonstrate the existence of a 
current disability and a causal relationship between that 
disability and military service.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  Once the evidence is assembled, 
the Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b).  If so, the claim is denied; if the 
evidence is in support of the claim or is in relative 
equipoise, the claim is allowed.  If, after careful review of 
all the evidence, a reasonable doubt arises regarding service 
connection, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 3.102.  Additionally, disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1999).

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only when the 
condition noted during service (or within the presumptive 
period) is not, in fact, shown to be chronic or when the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that the veteran had 
a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical or else related to a condition as to 
which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Factual Background

A review of the service medical records reflects that, on one 
occasion in January 1975, the appellant complained of low 
back pain for the past week.  Notation was made of a history 
of an upper respiratory infection.  Examination findings 
included tenderness to the low back.

The remainder of the service medical records are without 
reference to back problems.  At the time of the separation 
examination in August 1978, she did not indicate whether or 
not she had had or was having recurrent back pain.  It was 
indicated her present health was "good."  

The post service medical evidence includes the report of a 
lumbar spine X-ray study done in September 1982.  It was 
interpreted as being normal.  There was no evidence of 
trauma.  In a statement dated later that month, a private 
physician indicated that the appellant had begun having 
difficulty with the back several years previously.  It was 
reported that, without any history of any injury or any 
unusual activities, she began to experience intermittent 
episodes of low back pain.  The pain did not radiate, and was 
not associated with any numbness or tingling and was not 
worse when she coughed or sneezed.  She stated that the 
episodes had been gradually increasing in frequency and 
severity over the past several years, and she claimed her 
back now frequently went out, causing her difficulty with 
pain that would last several days.  Reference was also made 
to left knee problems.  On the basis of clinical examination, 
the examiner gave a pertinent diagnosis of chronic low back 
strain.  

Examination by VA that same month resulted in an indication 
of full motion of the back.  A diagnosis with regard to the 
back was not made.  

Of record are reports of periodic visits to a service 
department medical facility for various problems beginning in 
the early 1980's.  In July 1981, she was seen for a complaint 
of low back pain.  The impression was lumbar strain.  At the 
time of one such visit in November 1983, the veteran 
complained of back problems.  At that time she was given a 
diagnosis of spinal ligamentous strain.  

Additional records include the report of an X-ray study of 
the lumbosacral spine done at a service medical facility in 
December 1987.  When compared to a previous study done in 
1986, it was indicated no interval change was apparent.  
There remained a minimal straightening of the normal lordotic 
curvature and mild degenerative hypertrophic changes of the 
lumbar vertebral bodies with disc spaces appearing to be 
fairly well maintained with minimal flattening of the normal 
lumbosacral junction disc angle.  

In an August 1988 communication, the head of the Acute Care 
Department at the Naval Hospital, Pensacola, Florida, stated 
that the appellant had been seen in that department from 
December 1985 to the present for complaints which included 
chronic low back pain.  A CAT scan done in 1988 reportedly 
showed herniated discs at the L4 and L5 levels.

The appellant was accorded an orthopedic examination by VA 
for rating purposes in January 1995.  The claims file was 
reviewed and history was taken.  Reference was made to the 
aforementioned communication in which the service department 
physician referred to chronic low back pain.  The current 
examiner commented that no history of injury of the back was 
noted.  Further review of the record indicated that the 
appellant fell and twisted her back in December 1987.  This 
came shortly after a fall which resulted in a medial 
meniscectomy of the knee.  Reference was made to a note dated 
March 12, 1985, indicating that she had had a new onset of 
low back pain which began and which became accentuated after 
she was wearing a straight leg knee brace for trauma to the 
left knee.  She denied any history of acute injury to the 
back.  Further, it was noted that she gave a history of 
having received manipulation of the back while in service 
secondary to pain.  Further review of the records indicated 
that, in February 1985, she had a history of a left knee 
injury.  She fell and sustained a blow of the left kneecap 
and was treated in a knee immobilizer.  There was mention in 
the records of a right upper back injury secondary to a 
lifting type of injury in September 1985.  According to her 
history, she injured the left knee in 1978 when she stood up 
after drawing blood from a patient.  

From her history and a review of the records, the examiner 
was unable to obtain a history of injury to the low back 
while she was in service, although the examiner noted the 
appellant did indicate that she received treatment for back 
problems while in service.  "Under these conditions, I will 
be unable to say that her problems with her back began 
secondary to her service-connected left knee, but rather she 
indeed had back problems while in the service."  

The appellant was accorded an examination of her joints by VA 
for rating purposes in June 1998.  The claims file was 
available for review and reviewed by the examiner prior to 
the examination.  The examiner indicated that the service 
medical records contained a notation that the appellant was 
seen in January 1975 for low back pain, but there was no 
further mention in the service medical records regarding the 
back.  Further review of the records  referred to the 
aforementioned notation of spinal ligamentous strain 
following a medical visit in November 1983.  The examiner 
also referred to a December 1987 report of the appellant's 
having injured her low back secondary to a fall at a 
department store.  Current examination resulted in a 
pertinent impression of degenerative disc disease of the 
lumbar spine.  In responding to the question as to the 
current nature and etiology of her back difficulties, the 
examiner stated "the current nature of her back 
symptomatology is due to degenerative disc disease.  The 
etiology is related to the aging process.  As previously 
indicated, certainly her back will be symptomatic when she 
sustains a fall secondary to the left knee condition."

Also of record is a December 1998 statement from Dr. Edwin 
Roberts.  He indicated that he had been treating the 
appellant since March 1994.  It was his "medical opinion that 
her [the appellant's] current degenerative disc condition had 
its earliest manifestation during military service.  Her low 
back condition is not a result of any particular action, but 
a medical condition developing over years."  Elaboration by 
the physician was not provided.  

Also of record is a December 1998 communication from an 
individual who reported having known the appellant since 
1977.  He stated that he worked with her in 1977 and in 1978 
and again from 1982 until the present.  He claimed that he 
had observed her to have both back and knee pain. 

Also of record is a December 1998 communication from another 
individual who stated that, while in the Navy with the 
appellant, she remembered the appellant often complaining of 
back pain, and she remembered the veteran going to the 
medicine clinic several times for back problems.  

Of record is a communication from a third individual who 
reported having known the appellant since 1977 and having 
worked with her since 1982.  She indicated that she had 
witnessed the appellant's suffering with back and knee pain. 

Also of record is a December 1998 communication from Gordon 
Kellogg, M.D.  He stated that he had known the appellant on a 
medical basis since 1975.  He indicated that he was stationed 
with her at a service department hospital in Spain.  He 
remembered that she was seen for back problems and was aware 
that she had injured her knee in service and had had a series 
of falls since the injury which had resulted in an increase 
in the problems with her left knee and lower back.  He 
believed there were existing records indicating the problems 
existed prior to her fall in the department store in 1987.  

He noted that, as a medical technologist, she had been 
required to perform a number of duties, which involved 
prolonged standing, bending, and lifting.  The physician 
believed that the appellant's low back problems and 
degenerative disc condition had their earliest onset in 
military service.  He believed the problems were not due to 
any specific event, but "due to a long-term medical condition 
developing over the years."  He believed the numerous falls 
she had had caused her chronic pain in the left knee and 
lower back and other areas.  He believed she would not have 
had as many falls if her left knee had been stable to begin 
with.

Analysis

From a review of the foregoing, it appears that there are 
differing opinions regarding the etiology of the veteran's 
low back disorder.  However, most physicians have expressed 
the opinion that it is at least as likely as not that the 
veteran's current back difficulties are associated with her 
active service on either a direct basis or as secondary to 
her service-connected left knee disability.  These opinions 
are sufficient in the opinion of the undersigned for service 
connection to be granted.  Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  The VA physician who conducted a 
comprehensive examination on the veteran in June 1998 
expressed the opinion that the veteran's degenerative disc 
disease was related to the aging process.  He did not 
directly rule out service onset, however. Notation was made 
that the back would become symptomatic whenever she sustained 
a fall secondary to the left knee disorder.

Dr. Roberts, a physician who stated that he had been seeing 
the appellant since March 1994, expressed an unequivocal 
opinion that the appellant's degenerative disc condition had 
its earliest manifestation during her military service.  The 
detailed discussion by Dr. Kellogg, also in December 1998, 
resulted in the same opinion, with a persuasive discussion 
opining that the various tasks the appellant had during 
service and his awareness of back problems she had during 
service represented the onset of the veteran's back 
difficulties.  He attributed the back disorder not to any 
specific event, but to an accumulation of stress and strain 
developing over the years, essentially beginning with the 
appellant's experiences while on active duty.

The undersigned sees no reason to disagree with the 
persuasive argument by Dr. Kellogg and the evidence of record 
which shows that the appellant has had continuing problems 
with her left knee over the years.  Essentially, the Board 
believes that the nature of the veteran's service and the 
opinions from the physicians put the evidence at least in 
equipoise.  That being the case, the Board resolves 
reasonable doubt in the veteran's favor, and concludes that 
service connection for a low back disorder is warranted.

Service Connection for Residuals of a Left Femur Fracture

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If she had not, her appeal 
must fail, and the Board has no duty to further assist her 
with the development of her claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S. Ct. 2348 (1998).  

The second and third Caluza elements can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post service 
continuity of symptomatology; and (c) medical, or in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Clyburn v. 
West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  

Alternatively, service connection may be established under 
§ 3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.  

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).  

A review of the service medical records is without reference 
to a fracture of the left femur.

The post service medical evidence includes the report of a VA 
examination accorded the veteran in September 1982 at which 
time no complaints or abnormal findings were made with regard 
to the left femur.  

A VA general medical examination accorded the appellant in 
September 1994 was likewise negative for any reference to a 
fracture involving the left femur.  

At the time of a VA orthopedic examination accorded her in 
January 1995, the appellant reported there was a disagreement 
between her orthopedist and the radiologist as to whether or 
not she had a hairline fracture of the left femur secondary 
to a fall she sustained involving her service-connected left 
knee in 1985.  The examiner commented that "as far as the 
left femur is concerned, this injury occurred secondary to a 
fall directly onto the knee while working as a lab technician 
in 1985, when her knee gave way and therefore, would have to 
be considered to due to her left knee problem."  An X-ray 
study accorded the appellant by VA in January 1995 showed no 
evidence of a fracture.  Examination of the left knee showed 
mild degenerative changes.  No joint effusions were observed.  
The impression was mild degenerative changes consistent with 
the appellant's age, with a notation that otherwise the 
examination was normal.

Of record is a report of magnetic resonance imaging of the 
left knee done at a private facility in December 1995.  There 
were tearing and fraying of the medial meniscus.  The 
patellofemoral joint was unremarkable and the major ligaments 
of the knee were intact.  There was no reference to a 
fracture of the femur.

Subsequent to the Board's remand, the appellant was accorded 
an examination of the joints by VA in June 1998.  The claims 
file was available for review.  Notation was made that the 
appellant was claiming a fracture of the left femur secondary 
to a fall she sustained on the left knee in January 1985.  It 
was reported that during treatment of the injury, X-rays were 
initially interpreted as being normal, but later on repeat 
X-rays there was a question of a possible, slight, hairline 
fracture of the lateral femoral condyle.  When asked to 
respond to an inquiry as to whether there was any evidence 
reflecting the incurrence of a left femur fracture, the 
examiner stated that he saw no evidence reflecting any 
incurrence of a left femur fracture.  He reported there was a 
questionable fracture noted at the time of the injury of the 
knee and indicated there had been no further indication in 
the records, including X-ray studies, of the presence of a 
fracture.  

Of record are statements made by long-time acquaintances in 
December 1998.  They are without reference to a fracture 
involving the left femur.  

The communications from the private physicians dated in 
December 1998 referred to elsewhere in this decision 
primarily discuss the veteran's back problems.  There was no 
reference to a disability involving the left femur.  

Although the appellant is competent to report various 
problems she might be experiencing, the record does not 
reflect that she has achieved a recognized degree of medical 
knowledge that would render her competent to offer opinions 
as to a medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence of record 
does not reflect any medical opinion indicating a 
relationship between her service-connected left knee 
disability and a left femur fracture.  In fact, the recent 
examination accorded her by VA failed to document the 
presence of residuals of a left femur fracture.  In this 
regard, in Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
noted that Congress specifically limited entitlement for 
service-connected injury or disease to cases where disease or 
injury resulted in disability.  In the absence of evidence of 
current disability, the claim is not plausible.  Under such 
circumstances, the claim with regard to this matter is not 
well grounded, and must be denied.  

Entitlement to Increased Ratings for Disabilities Involving 
the Left Knee

Disability evaluations are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for the loss of working time 
proportionate to the severity of the several grades of 
disability.  The determination of whether an increased 
evaluation is warranted is to be based on a review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  These regulations include, but are 
not limited to, 38 C.F.R. § 4.1 (1999), which require that 
each disability be viewed in relation to its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The veteran's left knee disability has been evaluated over 
the years pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, which provides a 10 percent evaluation for 
impairment of the knee with slight recurrent subluxation or 
lateral instability.  A 20 percent rating is assigned when 
the recurrent subluxation or lateral instability is moderate.  
The maximum rating of 30 percent is provided when there is 
recurrent subluxation or lateral instability that is severe.  
38 C.F.R. § 4.71a, Code 5257.  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code or codes of the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion that is noncompensable under the 
applicable diagnostic code is assigned a 10 percent 
evaluation under Code 5003.  Id.  In the absence of 
limitation of motion, a 10 percent or 20 percent evaluation 
is assigned for X-ray evidence of involvement of two or more 
joints, depending on whether there are occasional 
incapacitating exacerbations.  Id.  

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable evaluation.  A 
10 percent evaluation requires that flexion be limited to 
45 degrees.  A 20 percent evaluation requires that flexion be 
limited to 30 degrees.  

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable evaluation.  A 
10 percent rating requires that extension be limited to 
10 degrees.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent rating requires that 
extension be limited to 20 degrees. A 40 percent rating is 
for assignment when extension is limited to 30 degrees.  The 
maximum rating of 50 percent is provided when extension is 
limited to 45 degrees.

Musculoskeletal disability is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance 
caused by anatomical damage or infection.  The resulting 
functional loss may be due to absence of part or all of the 
necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective innervation 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

Disability in joints, such as the knee, resides in reductions 
of the normal excursion of movement in different planes.  
Factors include:  Limited or excess movement, weakened 
movement, excess fatigue, incoordination, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.  These regulations only apply to diagnostic 
codes premised on limitation of motion.  Diagnostic Code  
5257 is not premised on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).

A review of the record shows that the veteran's claim has 
been viewed in light of the opinion of the VA General Counsel 
regarding separate evaluations when a claimant has arthritis 
and instability of the knee.  VAOPGCPREC 23-97 (1997).  In 
that opinion, the General Counsel held that when a knee 
disorder is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, and a veteran also has limitation of knee motion 
which at least meets the criteria for a zero percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 or 
5261, separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  A separate 
10 percent rating can also be assigned under the provisions 
of Diagnostic Code 5003, where there is X-ray evidence of 
arthritis and objective evidence of limitation of motion that 
is noncompensable under the applicable diagnostic code.  
VAOPGCPREC 9-98 (1998).  

A review of the evidence of record discloses service 
connection for a left knee disability has been in effect 
since 1982.  The disability was classified for rating 
purposes as residuals of left knee strain.  A noncompensable 
rating was assigned from August 3, 1982.  At the time of 
examination by VA in September 1982, there was no effusion, 
crepitus or laxity of the knees.  There were full extension 
and normal flexion.  

However, when she was accorded a general medical examination 
by VA in September 1994, she reported that the knee was 
bothering her so much in 1987 that she had arthroscopy and 
surgery for tearing of the medial and lateral meniscus.  
Currently, the knee joint was described as unstable and she 
was described as at risk for developing degenerative joint 
disease in the knee.  The disability was described as 
preventing her from going up and down stairs.

By rating decision dated in November 1994, the disability 
rating was increased to 10 percent effective June 28, 1994.

An X-ray study of the left knee done in conjunction with VA 
examination in January 1995 showed mild degenerative changes.  
There was no evidence of fracture.  No joint effusions were 
observed.  The impression was mild degenerative changes 
consistent with the appellant's age, with a notation of an 
otherwise normal examination.  

Magnetic resonance imaging of the left knee done in December 
1995 showed virtually complete degenerative tearing and 
fraying of the posterior and midportion of the medial 
meniscus.  There was mild medial narrowing.  The 
patellofemoral joint was unremarkable and the major ligaments 
of the knee were described as intact.

The veteran was accorded an examination of the joints for 
rating purposes by VA in June 1998.  The claims file was 
reviewed by the examiner.  A history of her problems with the 
left knee was provided.  It was indicated that she had a 
chronic-type pain in the left knee which varied in severity.  
There was a questionable history of swelling.  In general, it 
was indicated weight bearing would cause increased pain of 
the knee.  She stated she would have giving way of the knee 
with twisting or turning type movements.  

On examination, she was described as moving about somewhat 
slowly with a very slight limp noted.  She was able to stand 
erect.  The left knee had zero to 135 degrees' motion with 
discomfort on motion noted.  No swelling was indicated.  
There was tenderness to palpation of the medial joint line.  
Lachman's sign was negative.  There appeared to be slight 
medial collateral ligament laxity to stress.  She was able to 
heel and toe walk.  She could only perform a partial squat 
secondary to complaints of back and knee pain.  Lower 
extremity muscle strength was 5/5, bilaterally.  Reflexes and 
sensation were intact in the lower extremities.

It was noted that magnetic resonance imaging of the left knee 
done in December 1995 showed degenerative fraying and tearing 
of the medial meniscus of the knee.  No recent studies of the 
knee have been obtained. 

The impression was degenerative changes of the knee-status 
post arthroscopic meniscectomy times two with residual pain 
and giving way.  There was also a notation that the magnetic 
resonance imaging scan in December 1995 showed degenerative 
fraying and tear of the medial meniscus.

The examiner commented that, regarding the concerns of 
§§ 4.40 and 4.45, he saw no evidence of weakened movement, 
excess fatigability or incoordination on examination of the 
knee.  He did note some discomfort on range of motion 
testing.  He thought pain could further limit the veteran's 
functional ability during a flare up of knee pain or with 
increased use such as on prolonged periods of weight bearing, 
as well as with activities such as attempted squatting, but 
it was not feasible to attempt to express that in terms of 
additional limitation of motion since this could not be 
determined with any degree of medical certainty.

The examiner saw no involvement of the muscles and nerves as 
he indicated this was a degenerative process of the knee with 
a medial meniscus tear.

It was noted the appellant was gainfully employed.

It was reported that pain was not visibly manifested with 
movement of the knee, although the appellant described 
discomfort on range of motion testing.  There was no evidence 
of any muscle atrophy involving the lower extremity.  There 
was also no indication of disuse.  

Based upon the aforementioned findings and following a full 
review of the entire record, the Board finds that the 
criteria for a rating in excess of 10 percent for left knee 
strain is not warranted and that the criteria for a rating in 
excess of 10 percent for arthritis is not warranted.  In 
reaching its decision, the Board has considered the complete 
history of the disabilities in question as well as the 
current clinical manifestations and the impact the 
disabilities may have on the earning capacity of the veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§  
4.1, 4.2.  

As noted above, at the time of the June 1998 VA rating 
examination, the appellant had motion of the knee, actively 
and passively, from zero to 135 degrees.  There was no 
evidence of weakened movement, excess fatigability or 
incoordination and pain was not visibly manifested on 
movement of the knee, although the appellant described 
discomfort on range of motion testing.  In essence, the 
motion restriction of the knee, with consideration of 
functional impairment, is not such as would warrant a rating 
in excess of 10 percent under any pertinent code at this 
time.  

With regard to the left knee strain, under Code 5257, there 
would have to be recurrent subluxation or lateral instability 
to a moderate degree, in order to warrant a higher rating of 
20 percent.  At the time of the June 1998 examination, there 
was no incoordination demonstrated on examination of the 
knee.  Notation was made of medial collateral ligament laxity 
to stress, but it was described as only slight in degree.

Other findings on examination included no evidence of any 
muscle atrophy and no indication of disuse.  Accordingly, 
there is no basis upon which to grant a higher rating than 
the 10 percent currently in effect for the left knee strain.  


ORDER

Service connection for a chronic low back disorder is 
granted.  To this extent, the appeal is allowed.

Service connection for residuals of a left femur fracture is 
denied.

A rating in excess of 10 percent for left knee strain is 
denied.

A rating in excess of 10 percent for arthritis of the left 
knee is denied. 



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 

